ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a disposable prefilled injection device for performing medical injections, as claimed, specifically including wherein the piston rod foot is a separate part permanently attachable to the piston rod.
	Chanoch (US 5,688,251) teaches a prefilled injection device (Figures 1-6, medication delivery pen [10]) for performing medical injections comprising: a piston rod foot (enlarged head [125]) and a piston rod (lead screw [120]); however, Chanoch does not appear to teach that the piston rod foot is a separate part permanently attachable to the piston rod, as the piston rod foot and piston rod of Chanoch appear to be integral to one another (Figures 2-4).
	Glazier (US 4,883,466) teaches an injection device (Figures 1-6) wherein a piston rod foot (connector system [7]) is a separate part from a piston rod (shaft [2] with guide system [12]) (Figure 2); however, Glazier does not teach that the piston rod foot is permanently attachable to the piston rod, as Glazier teaches that “When the pins 31 and 33 are in position 6, the pins 31 and 33, and the associated connector 7, are disconnected from the shaft 2.” (column 6, lines 4-6). Also, see arguments against the application of Glazier et al (Patent Board Decision of September 29, 2021, pages 6-7).

	In regards to independent claim 14, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of assembling a prefilled injection device for performing medical injections, as claimed, specifically including wherein the piston rod foot is a separate part permanently attached to the piston rod.
Chanoch teaches a method of assembling a prefilled injection device [10] for performing medical injections, the prefilled injection device comprising: a piston rod foot [125] and a piston rod [120]; however, Chanoch does not appear to teach that the piston rod foot is a separate part permanently attached to the piston rod, as the piston rod foot and piston rod of Chanoch appear to be integral to one another (Figures 2-4).
Glazier teaches a method, wherein a piston rod foot [7] is a separate part from a piston rod [2][12] (Figure 2); however, Glazier does not teach that the piston rod foot is permanently attached to the piston rod, as Glazier teaches that “When the pins 31 and 33 are in position 6, the pins 31 and 33, and the associated connector 7, are disconnected from the shaft 2.” (column 6, lines 4-6). Also, see arguments against the application of Glazier et al (Patent Board Decision of September 29, 2021, pages 6-7).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEFALI D PATEL/Primary Examiner, Art Unit 3783